COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

                                                   §

 TAMMY ROBERTSON,                                  §
                                                                  No. 08-09-00072-CV
                           Appellant,              §
                                                                       Appeal from
 v.                                                §
                                                                County Court at Law No. 6
 LINDA VISTA VILLAGE                               §
 APARTMENTS, BROOKHOLLOW                                        of El Paso County, Texas
 HOLDINGS, L.P., BROOKHOLLOW                       §
 MANAGEMENT, L.L.C., OAKWOOD                                         (TC # 2006-757)
 PROPERTY COMPANY, STEPHEN W.                      §
 BAXTER, INC., BROOKINV,
 BROOKGEN, STEPHEN BAXTER, and                     §
 DAVID WALLENSTEIN,
                                                   §
                           Appellees.


                            MEMORANDUM OPINION ON MOTION

           Pending before the Court is Appellant’s motion to dismiss a portion of her appeal pursuant

to TEX .R.APP .P. 42.1(a)(1) because Appellant no longer desires to prosecute the appeal. The trial

court granted a summary judgment in favor of Stephen Baxter and David Wallenstein along with

several other defendants. Appellees do not oppose the motion to dismiss. We grant the motion and

dismiss the appeal as to Baxter and Wallenstein only. Costs of are taxed against Appellant. See

TEX .R.APP .P. 42.1(d). The appeal from the summary judgment granted in favor of the remaining

appellees will continue and the style will be changed to Tammy Robertson v. Linda Vista Village

Apartments, Brookhollow Holdings, L.P., Brookhollow Management, L.L.C. Oakwood Property

Company, Stephen W. Baxter, Inc., Brookinv, and Brookgen. Delete Baxter and Wallenstein as

parties.
September 30, 2009
                                              ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.